Exhibit 10.13
FIRST AMENDMENT TO LOAN AGREEMENT

(Loan A)
     THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Agreement”) is made as of
April 15, 2008, by and between SUNRISE CONNECTICUT AVENUE ASSISTED LIVING
L.L.C., a limited liability company organized and existing under the laws of the
Commonwealth of Virginia (the “Borrower”) and CHEVY CHASE BANK, F.S.B, a
federally chartered savings bank (“Agent” or in its individual capacity, “Chevy
Chase”), as Agent for the lenders party hereto (individually a “Lender” and
collectively, “Lenders”).
RECITALS
     A. Borrower obtained a loan from the Lenders in the maximum principal
amount of Thirty Million and No/Dollars ($30,000,000,00) (“Loan A”) which was
advanced pursuant to the provisions of a certain Loan Agreement dated August 28,
2007 by and between the Borrower and the Lenders (the same, as amended by this
Agreement and as amended, modified, restated, substituted, extended and renewed
at any time and from time to time, the “Loan Agreement”).
     B. Loan A is evidenced by, and repaid with interest in accordance with the
provisions of (i) a Deed of Trust Note A dated August 28, 2007 from the Borrower
payable to Chevy Chase in the principal amount of Twenty Million and No/Dollars
($20,000,000.00) (as amended, modified, restated, substituted, extended and
renewed at anytime and from time to time, the “Chevy Chase Note”) and (ii) a
Deed of Trust Note A dated August 28, 2007 from the Borrower payable to M.B.
Financial, N.A., a national banking association in the principal amount of Ten
Million and No/Dollars ($10,000,000.00) (as amended, modified, restated,
substituted, extended and renewed at anytime and from time to time, the “MB
Financial Note” and, collectively with Chevy Chase Note, the “Notes”).
     C. Loan B is guaranteed by Sunrise Senior Living, Inc. a Delaware
corporation (“Guarantor”), pursuant to the terms of that certain Guaranty of
Payment dated August 28, 2007 (the “Guaranty”).
     D. The Borrower has requested and the Agent has agreed to (i) waive the
delivery of financial statements for the fiscal quarter ending September 30,
2007, (ii) extend the delivery deadline for financial statements for the fiscal
quarter ending March 31, 2008 and (iii) make such other changes as more
particularly set forth herein.
AGREEMENTS
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, receipt of which is hereby acknowledged, Borrower and
Lender agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Borrower and Agent agree that the Recitals above are a part of this
Agreement. Unless otherwise expressly defined in this Agreement, terms defined
in the Loan Agreement shall have the same meaning under this Agreement.
     2. Borrower hereby acknowledges and agrees that pursuant to the terms of
Section 7.1 (Financial Statements) of the Loan Agreement, Borrower is required
to deliver to Agent and Lenders, draft, internally-prepared quarterly financial
statements of Guarantor within ninety (90) days of the close of each fiscal
quarter. Borrower and Agent hereby agree (i) the requirement to deliver the
quarterly financial statement of Guarantor for the fiscal quarter ending
September 30, 2007 is waived and (ii) the quarterly financial statement of
Guarantor for the fiscal quarter ending March 31, 2008 shall be due no later
than August 20, 2008 rather than by June 30, 2008.
     3. Subsection (d) of Section 7.1 (Financial Statements) of the Loan
Agreement is hereby amended and restated in its entirety as follows:
     “(d) The annual financial statement for the Guarantor for the fiscal year
ending December 31, 2006, as such financial statement was submitted to the
Securities and Exchange Commission, no later than April 15, 2008 and as soon as
available, but not later than July 31, 2008, restated audited statements for any
periods through fiscal year 2007.”
     4. Borrower hereby issues, ratifies and confirms the representations,
warranties and covenants contained in the Loan Agreement, as amended hereby.
Borrower agrees that this Agreement is not intended to and shall not cause a
novation with respect to any or all of the obligations of Borrower under the
Loan Agreement. Except as expressly modified herein, the terms, provisions and
covenants of the Loan Agreement are in all other respects hereby ratified and
confirmed and remain in full force and effect.
     5. This Agreement may be executed in any number of duplicate originals or
counterparts, each of such duplicate originals or counterparts shall be deemed
to be an original and all taken together shall constitute but one and the same
instrument. Borrower agrees that Agent may rely on a telecopy of any signature
of Borrower. Agent agrees that Borrower may rely on a telecopy of this Agreement
executed by Agent.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower and Agent have executed this Agreement under
seal as of the date and year first written above.

                  BORROWER:    
 
            WITNESS OR ATTEST:   SUNRISE CONNECTICUT AVENUE ASSISTED LIVING,
L.L.C.      
 
  By:  Sunrise Senior Living Investments, Inc., its sole Member    
 
           
 
    By:  /s/ James S. Pope   (SEAL)
 
           
 
      Name: James S. Pope    
 
      Title: Vice President    

COMMONWEALTH OF VIRGINIA, COUNTY OF FAIRFAX, TO WIT:
     On April 15, 2008, before me, Alma M. Tomlin, a Notary Public in and for
the Commonwealth shown above, appeared James S. Pope, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose
signature is subscribed to the within instrument, and acknowledged to me that he
executed the same in his authorized capacity as Vice President of Sunrise Senior
Living Investments, Inc., sole Member of Sunrise Connecticut Avenue Assisted
Living, L.L.C., and that by his signature on the instrument the entity upon
behalf of which he acted, executed the instrument.
     WITNESS my hand and official seal.

                  /s/ Alma M. Tomlin       Notary Public           

     
My Commission Expires:                                         
   
My Notarial Registration Number is:                                         
  (STAMP) [w76123w7612304.gif]

3



--------------------------------------------------------------------------------



 



                  AGENT:    
 
            WITNESS:   CHEVY CHASE BANK, F.S.B., as Agent and Lender    
 
           
/s/
  By:   /s/   (SEAL)
 
           
 
      Name:    
 
      Title:    

COMMONWEALTH/STATE OF                     , COUNTY/CITY OF                     ,
TO WIT:
     On April       , 2008, before me,                                         ,
a Notary Public in and for the Commonwealth shown above, appeared
                    , personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person whose signature is subscribed to the
within instrument, and acknowledged to me that he/she executed the same in his
authorized capacity as                      of Chevy Chase Bank, F.S.B, and that
by his/her signature on the instrument the entity upon behalf of which he/she
acted, executed the instrument.
     WITNESS my hand and official seal.

                  /s/       Notary Public           

My Commission Expires:                                         
My Notarial Registration Number is:                                         

4